OPINION
BY THE COURT:
Submitted on motion of defendants-appellees to strike the bill of exceptions from the files for the reason that it was not filed in the Common Pleas Court within forty days from the judgment and the entry overruling the motion for new trial.
The motion will be sustained upon the authority of In re Lowry, 140 Oh St 223; Western Reserve Mutual Casualty Co. v Holstein, 72 Oh. Ap. 65; State, ex rel. Merion v Van Sickle, et al., 42 Abs. 33, 59 N. E. (2d), 383.
HORNBECK, P J., GEIGER and MILLER, JJ., concur.